Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 49.
My dear wife.
Ghent 1. November 1814

Mr: Connell went on Friday to Ostend to embark, but the Chauncey has not yet sailed. Last Evening we sent Mr Todd there, with a copy of a Note, which we received yesterday from the British Plenipotentiaries. It is of the same shuffling, captions and equivocating character, as all their other communications have been since the first, and shew that they are not yet prepared either to conclude the peace, or to break off the Negotiations.
Far as it is from my disposition to be sanguine in my expectations, the late news from America, has even flattered me with the hope that they will be disappointed in the result of the present campaign—The failure of their attack upon Baltimore, was in every point of view disgraceful, and totally different from the vapouring accounts of it given by their Commanders Brook and Cochrane— Even the Letters from Halifax call it in derision a Demonstration—adding that there had been a demonstration too at Plattsburg.— Mr Saltus whom you know arrived here last Friday, from London, full of American news, and elated as all of us, even the coldest blooded, are, with events so different from those which we had every reason to anticipate—Saltus says that he has seen the official American account of the affair at Baltimore; and that there were never more than 1500 men on our side engaged: that the force entrenched on the hill, which Brook dared not attack was only 5000 men; but that there was a reserve within the City, upon which the troops on the hill were to retire if overpowerd, and they were prepared to fight them in the streets—Cochrane and his fleet bombarded Fort McHenry for thirty hours without intermïssion, and was finally driven off—If Brook had made the attack, I have no doubt that his whole army would have been destroyed, or prisoners—Saltus has also seen General Gainess’ detailed official account of the attack on Fort Erie, on the 15th of August—Drummond pretended that the failure was occasioned by the expression of a magazine, which blew up 200 of their Soldiers—Gaines declares that not a man was hurt by the explosion—the British were fairly and completely beaten, by mere fighting—And this does not rest on the evidence of General Gaines’s report alone—We have intercepted and published two Letters from Sir George Prevost to General Drummond, dated 26 August, in answer to Drummond’s private report to him of the defeat of 15. Augt—Sir George very severely censures, though altogether in the language of Friendship, the attack itself— Blames the imprudence of it, as a nigh attack, by heavy troops—complains that they were not prepared to encounter the obstacles which they had to meet—says that too much was required of de Watteville’s regiment, and that they were deprived, of their flints—He gives Drummond by way of consolation for his agony of mind, under the disaster, a cutting caution not to despise his enemy, nor to yield too readily to the popular clamours for brilliant exploits, founded on such contempt—He promises to send him reinforcements, and hopes they will have the command of Lake Ontario before the close of the Season; complaining however of vaccillating communications upon that subject, from Sir James Yeo—
There is new Play just come out at Drury-Lane Theatre, called “Policy—or thus runs the world away.”—According to the English fashion for new Plays it is introduced by a Prolongue, and concluded with an Epilogue—These Head and Tail Pieces usually contain satirical allusions to passing occurrences, and so Mrs Glover in the Epilogue to “Policy”—is made to say
When last our little Band o’erthrew the boast
Of six times told, the number of their host,
Columbia’s prudent chiefs decline the fray;
And ours exclaim’d “Thus runs the world away!”
Mr Bull was in the very spasms of his delight at the wit of this sarcasm upon brother Jonathan, when the doleful official ditty from Plattsburg and Lake Champlain, came to lengthen his countenance—There it was that Britannia’s prudent chiefs, with six tines told the numbers of their foe, declind the fray and gave the Yankees their turn to exclaim thus runs the world away—The Times the most virulent, and scurrilous of all the English Prints against America complains that Commodore McDonough’s official Report is too short, and that General Macombe’s is too long—Macombe says that Prevost’s army was 14000 strong, and that he himself had not more than 1500 regulars effective and 2500 volunteers and militia—The complains from Montreal, Quebec and Halifax, against Prevost are violent, and there is a mere howling of mingled rage and lamentation at the disastrous issue of the Campaign—One General was said to be under arrest, and two others to have offered their resignation—Prevost in his General Orders at Odelltown 13 September, had attributed the defeat on the lake to accidents—he stated that the largest English vessel had been damaged in her rudder, and that the next largest had grounded—Not a word of this was true; and Prevost was obliged to issue a second, revised General Order, omitting the paragraph—Prevost is said to be recalled, and the Times is vociferous for sending out Wellington himself to America, with fifty thousand Men.
After all however, I cannot forget that the losses which the British force has sustained in America are very trifling, and will be more than repaired by the reinforcements they have already sent out—I am still in deep anxiety for Sacket’s Harbour, for Lake Ontario, and even for Fort Erie—The Southern frontier is in yet more imminent danger—The campaign is yet far from being closed, and our turn to hang our heads may and most probably  will come from one day to another—We have an enemy whose successes and defeats equally stimulate him to continue the War, and we have a struggle to go through which requires not only the encouragement of occasional success but the determined and persevering Fortitude which will infallibly secure our triumph at the last—
Our Evening party at Mr and Mrs: Demayer’s last Friday was very social and agreeable—There was music, dancing and Cards, until Midnight when it broke up—The English General who commands here, Lion was there, with several of his Officers, English and Hanoverian—he told me, it was the first time he had had the good fortune of getting into company here—He appears to be a very worthy, modest man, and professes I believe sincerely to rejoyce at having escaped being sent to America—
My dearest friend, I see no prospect now, of being dismissed from this place these two Months—My prospect is of returning to you in the heart of winter—It is perfectly clear that they, will neither make nor break—We cannot make without their concurrence, and shall I think not break without orders from home.—Farewell—till the next Post day—Give my love to Charles and gladden with the news of his and your health of your affectionate husband
A.